Citation Nr: 0712319	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  03-34 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic left knee 
disorder.

2.  Entitlement to service connection for a chronic right 
knee disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a compensable evaluation for residuals of 
a right ankle sprain.

5.  Entitlement to a compensable evaluation for residuals of 
a left ankle sprain.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1984 to 
November 1989, and December 1994 to April 1995, and from 
February 1996 to May 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which denied the veteran's claim of 
entitlement to service connection for a chronic bilateral 
knee disorder and tinnitus; and entitlement to a compensable 
evaluation for residuals of bilateral ankle sprains.

This case was remanded for additional development in a 
November 2005 Board decision.  The development has not been 
completed, through no fault of the RO.

The veteran failed to report to VA examinations scheduled in 
October 2006.  


FINDINGS OF FACT

1.  A chronic left knee disorder was not present in service 
and there is no medical evidence of a current chronic left 
knee disability.

2.  A chronic right knee disorder was not present in service 
and there is no medical evidence of a current right knee 
disability.

3.  Tinnitus was not present in service and did not manifest 
within one year of separation; and there is no medical 
evidence of a current tinnitus disability.

4.  The veteran failed to report to VA examinations scheduled 
to assess the current severity of service-connected residuals 
of a right ankle sprain.

5.  The veteran failed to report to VA examinations scheduled 
to assess the current severity of service-connected residuals 
of a left ankle sprain.

CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.655 (b) (2006).

2.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.655 (b) (2006).

3.  Tinnitus was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.655 (b) (2006).

4.  The claim of entitlement to a compensable evaluation, for 
residuals of a right ankle sprain, is denied by operation of 
law.  38 C.F.R. § 3.655 (2006).

5.  The claim of entitlement to a compensable evaluation, for 
residuals of a left ankle sprain, is denied by operation of 
law.  38 C.F.R. § 3.655 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letters from the 
RO dated in November 2005, December 2005, August 2006, and 
October 2006.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in evidence in 
his possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

Attempts were made to schedule the veteran for examinations, 
in July 2002 and again in October 2006.  He fail to report 
for those examinations despite being given sufficient 
advanced of the scheduled times and dates sent to his address 
of record.  In May 2005, he failed to appear for a travel 
board hearing that he had requested.  Once again, notice had 
been sent to his address of record.  Further attempts to 
obtain additional evidence as to the present service 
connection claims for chronic bilateral knee disorder and 
tinnitus; and increased rating claims for residuals of 
bilateral ankle sprains, would be futile.  The duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.

Factual Background and Analysis

Service connection claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309 (2006). 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The veteran contends he is entitled to service connection for 
chronic disorders of the left and right knees and tinnitus.  
The Board has considered his contentions, but finds however, 
that the preponderance of the evidence is against the claim.  

The veteran's service medical records reflect complaints of 
right knee pain in a March 1984 treatment record.  The 
diagnosis was possible overuse syndrome.  Later that month, 
the veteran was given a limited profile against strenuous 
activities.  An April 1986 record noted that the veteran had 
complained of bilateral knee pain since basic training.  Upon 
physical observation there was mild crepitus, right 
subpatellar knee.  The right knee joints were stable and the 
veteran had a full range of motion.  The diagnosis indicated 
mild chondromalacia patella.  He was seen again in May 1987 
for knee complaints attributed to over-exercise, and on 
physical examination in July 1989, his knees were found to be 
normal.  .  

With regard to the claim of tinnitus, service medical records 
show that during an April 2000 hearing conservation 
examination, the veteran indicated he had ringing in his 
ears.  The clinical evaluation was normal though.  A follow-
up audiogram noted the veteran was routinely noise exposed, 
but no defects were noted.  

The veteran did not report any knee problems or tinnitus 
symptoms on his April 2000 Report of Medical Assessment; and 
the April 2000 corresponding physical examination for 
separation purposes was normal in all relevant aspects.  The 
post-service medical treatment records in the claims file 
reflect treatment for disorders unrelated to the claims 
presently on appeal.  He has not otherwise provided competent 
medical opinions or medical evidence showing the current 
claimed disorders.
In finding that service connection is not warranted for 
bilateral knee disorders and tinnitus, the Board notes that 
Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  In the present appeal, the record is entirely lacking 
of medical evidence to show that the veteran presently has a 
bilateral knee disorder or a tinnitus disability.  Moreover, 
there is no indication from the Board's review of service 
records, that a chronic bilateral knee disorder or a chronic 
tinnitus disorder was even manifested in service.  

As noted, the veteran has been afforded several opportunities 
to provide the Board with lay and medical evidence to support 
his contentions, but he has not done so.  Thus, in the 
absence of proof of a present disability (and, as such, a 
nexus between that disability and service), there can be no 
valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 143-144 (1992).  Thus, the veteran is not entitled 
to disability compensation for the claimed disorders.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).

Increased rating claims

The veteran contends he is entitled to a compensable 
evaluation for chronic disorders of the left and right knees 
and tinnitus.  The Board has considered his contentions, but 
finds however, that the claim must fail as a matter of law.  

When a veteran fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another examination.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a) (2006).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2006).

With regard to the claims of entitlement to a compensable 
evaluation for residuals of bilateral ankle sprains, the 
veteran initially provided good cause for his failure to 
appear for the initial July 2002 VA examinations.  In the 
veteran's November 2003 substantive appeal statement, he 
indicated that he had recently moved, and had informed VA of 
such, in written correspondence.  He maintained that he did 
not receive notice of the scheduled examination.  Those 
examinations were rescheduled pursuant to the directives of 
the Board's November 2005 Remand.

The claims file shows that the veteran was scheduled for VA 
examinations in August 9, 2006.  Notice for the August 2006 
examinations were sent to the veteran's last known address 
via FedEx, with signature receipt requested.  This mail was 
signed for by an unknown party, and returned, unopened to the 
VA.  The veteran was rescheduled for these VA examinations on 
October 11, 2006 and October 24, 2006.  Subsequent notices 
for these rescheduled examinations were sent to the veteran 
at an updated address, as provided by the U.S. Postal 
Service.  The veteran did not report to any of these 
examinations, and to date has not proffered a "good cause" 
reason for missing these VA examinations.  In fact, he has 
not contacted VA with any updated contact information since 
July 2002.  

Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2006).  The Court has held that the burden is upon VA to 
demonstrate that notice was sent to the claimant's last 
address of record and that the claimant lacked adequate 
reason or good cause for failing to report for a scheduled 
examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); 
see also Connolly v. Derwinski, 1 Vet. App. 566 (1991).  The 
record reflects that the veteran was notified of various 
scheduled examinations via Federal Express and regular U.S. 
Postal Service mail, at his last known addresses.  In the 
absence of clear evidence to the contrary, the law presumes 
the regularity of the administrative process.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992)).  

In this case, the veteran has failed to cooperate with VA 
attempts to further develop the issues on appeal.  Multiple 
attempts by the RO to contact the veteran via telephone, 
mail, and last place of employment, have been unsuccessful.  
The Court has held that VA's "duty to assist is not always a 
one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining relevant evidence.  

The language of 38 C.F.R. § 3.655 leaves no authority for the 
RO or the Board to review the issues on appeal on the basis 
of the evidence already of record where the claimant does not 
show "good cause" for failure to report for the scheduled 
examinations.  Accordingly, based on the veteran's failure to 
report for the scheduled VA examinations the claims of 
entitlement to increased evaluations for residuals of 
bilateral ankle sprains are denied as a matter of law.  See 
38 C.F.R. § 3.655 (2006).


ORDER

Service connection for a chronic left knee disorder is 
denied.

Service connection for a chronic right knee disorder is 
denied.

Service connection for tinnitus is denied.

A compensable evaluation for residuals of a right ankle 
sprain is denied.

A compensable evaluation for residuals of a left ankle sprain 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


